IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JEFFREY SEABURY,                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
         Appellant,                        DISPOSITION THEREOF IF FILED.

v.                                         CASE NO. 1D14-1663

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM, o/b/o,
Tiffany Denise Seabury,

     Appellee.
_______________________________/

Opinion filed September 16, 2014.

An appeal from an order of the Division of Administrative Hearings.
Lawrence P. Stevenson, Judge.

Candace A. Hawthorne of the Hawthorne Law Firm, P.A., Tavares, for Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellee.

PER CURIAM.

      Because the proceedings below cannot be transcribed and the parties report

that they are unable to prepare a statement of the evidence or proceedings, the final

administrative support order on appeal is vacated and this cause is remanded for a

hearing de novo. See Arnold Lumber Co. v. Harris, 469 So. 2d 786 (Fla. 1st DCA

1984).

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.